UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1214


In Re: ALAN ANDREW MACKETY,

                    Petitioner.




                 On Petition for Writ of Mandamus. (5:16-hc-02120-D)


Submitted: April 5, 2017                                          Decided: April 12, 2017


Before SHEDD, AGEE, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Alan Andrew Mackety, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Alan Andrew Mackety petitions for a writ of mandamus, alleging the district court

has unduly delayed acting on his 28 U.S.C. § 2241 (2012) petition. He seeks an order

from this court directing the district court to act. Our review of the district court’s docket

reveals that the district court has dismissed the § 2241 petition. Accordingly, because the

district court has recently decided Mackety’s case, we deny the mandamus petition as

moot. We grant leave to proceed in forma pauperis. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                        PETITION DENIED




                                              2